                   Case 1:16-cv-09517-LAK-KHP Document 243 Filed 08/05/19 Page 1 of 2




                                                                                                  ColtN D. RAMSEY, PanrxBn
                                                     underberg & kessler llp                      (716) 847-9r03
                                                                                                  cramsey@underbergkessler.com


                                                           August 5,2019
             VIA ECF

             Hon. Katharine H. Parker
             United States Magistrate Judge
             Southern District of New York
             500 Pearl Street
             New York, New York 10007

                       Re       Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, et al.
                                Civ. Action No.: 16-cv-09517 -LAK-KHP

             Dear Magistrate Parker:

                       As you know, this firm represents the Eber Defendants in the above-referenced action. We
             write regarding summary judgment motions, expert depositions and the Case Management
             Confcrcnce scheduled for September 10, 2019 at 2:00 p.m.

                      It is our understanding that the primary purpose of the conference is to discuss scheduling
             going forward - most notably a briefing schedule for summary judgment motions. However,
             plaintiffs' counsel has advised that it is his position that any summary judgment motion must be
             filed on or before September 30,2019 pursuant to FRCP Rule 56(b).

                       If
                      our understanding that a summary judgment schedule was to be discussed at the
             upcoming conference was inconect, we would respectfully request an extension to file motions
             for summary judgment to November 30, 2019. Plaintiffs' recently filed Third Amended Complaint
             is more than 60 pages long and contains ten (10) separate causes of action. In addition, there are
             numerous deposition transcripts, and thousands of pages of documents that will need to be
             reviewed in connection with preparing the motion. It is respectfully submitted that the complexity
             of the issues in this case, and the sheer volume of documents and discovery, warrants a departure
             from the short time frame set forth in Rule 56(b).

                     Finally, the parties have exchanged expert reports, but have not yet conducted expert
              depositions. The deposition of the Eber Defendants' expert, Frank Torchio, is tentatively
              scheduled for August 23,2019. The parties are looking at September 11,2019 to conduct the
              deposition of plaintiffs' expert, Glenn Liebman. The scheduling order currently provides that
              expert discovery is to be completed by August 31,2019, but we are running into difficulties with
              counsels' schedule. Accordingly, a brief extension of that deadline is requested to complete Mr.
              Liebman's deposition.




300 Bausch & Lomb Place, Rochester, NY 14604       www.   un   de rbe rg kess ler. co m   Additional Offices
         585-258-2800 pHone 585-258-2821 rax                                              Buffalo, Canandaigua and Geneseo, NY
     Case 1:16-cv-09517-LAK-KHP Document 243 Filed 08/05/19 Page 2 of 2



Hon. Katharine H. Parker
August 5,2079
                                           iltl
                                        underberg & kessler iip


Page2




       If the Court is amenable to this brief extension, Mr. Liebman's deposition would take place
the day after the September 10th status conference. Given that Mr. Liebman's deposition would
be the only remaining discovery, the Eber Defendants see no reason why the September 10th
conference cannot proceed as scheduled.

       It is our understanding that plaintiffs'counsel will object to an enlargement of the time
period to file summary judgment motions. To that end, plaintiffs' counsel has advised that he will
only agree to conduct Mr. Liebman's deposition on September Il,2019 if the Eber Defendants
agree that September 30, 2019 is the deadline for filing motion for summary judgment.

       However, irrespective of whether Mr. Liebman's deposition is conducted on September
llth or in late August, the turn-around time to review expert  transcripts and incorporate the
testimony into summary  judgment  motions would be extremely  tight. This is yet another reason
why an enlargement of the time period to file summary judgment motions is appropriate.

       In the event that the Court intended to discuss a summary judgment schedule during the
September 1Oth status conference, the Eber Defendants are merely seeking permission to conduct
Mr. Liebman's expert deposition on September 11, 2019.

      Altematively, if the Courl intended for summary judgment motions to be filed on or before
September 30,2019, a two (2) month extension is requested for the reasons set forth above.


                                          Respectfully submi



                                          Colin D.

CDR:ar

cc     Brian Brook, Esq. (via ECn
       Robert Calihan, Esq. (via ECn
       Paul F. Keneally, Esq. (via ECD
